TRUE DRINKS HOLDINGS, INC.

2 PARK PLAZA, SUITE 1200

IRVINE, CALIFORNIA 92614

 

January 28, 2019

 

Baker Court, LLC

P.O Box 6923

Incline Village, Nevada 89450

Attn: Wade Talkington

 

Re:            Note Maturity Extension

 

Dear Wade,

 

Reference is hereby made to that certain Senior Secured Promissory Note in the
principal amount of $210,000 issued to Baker Court, LLC, dated July 28, 2017
(the “Promissory Note”). Capitalized terms used but not otherwise defined herein
shall have the meaning ascribed to such terms in the Promissory Note.

 

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Maturity Date, as set forth in the Promissory Note, is
hereby extended from January 28, 2019 to March 29, 2019.

 

Please execute this letter below to acknowledge and agree to the Maturity Date
extension.

 

Very truly yours,

 

TRUE DRINKS HOLDINGS, INC.

 

By:               /s/ Robert Van Boerum
                                                   

Name:        Robert Van Boerum

Title:          Principal Executive Officer and Principal Financial Officer

 

ACCEPTED AND AGREED

 

 

By:             /s Wade Talkington
                                                     

Name:        Wade Talkington

Title:          Manager

 






